Citation Nr: 1314116	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  09-49 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for chondromalacia of the left knee (hereinafter 'left knee instability').

2.  Entitlement to an evaluation in excess of 10 percent for arthritis of the left knee (hereinafter 'left knee arthritis').

3.  Entitlement to an evaluation in excess of 10 percent for arthritis of the right knee (hereinafter 'right knee arthritis').  

4.  Entitlement to an evaluation in excess of 10 percent for right knee instability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to March 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before a Board member in June 2011.  The transcript has been associated with the claims file.  The Veteran was informed in February 2013 that the Board member who conducted his hearing was no longer employed at the Board.  In March 2013 he responded that he did not wish to appear at an additional hearing and that his claim should be decided based on the evidence of record.

The case was before the Board in October 2011, and remanded to allow the RO to further assist the Veteran in the development of his appeal, to include obtaining treatment records and affording him a new VA examination.  The Veteran's most recent treatment records from the Muskogee VA Medical Center and Tulsa VA Outpatient Clinic were obtained and associated with the claims file.  The Veteran was afforded a VA examination in November 2011.  Therefore, the Board finds the RO/AMC has complied with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


During the pendency of the appeal, in a July 2012 rating decision, the RO assigned a separate 10 percent evaluation for his left knee arthritis and a separate 10 percent evaluation for his right knee instability.  With respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's left knee instability is manifested by medial lateral instability causing moderate impairment. 

2.  The Veteran's left knee arthritis is manifested by x-ray evidence showing degenerative arthritic changes.

3.  The Veteran's right knee arthritis is manifested by x-ray evidence showing degenerative arthritic changes.

4.  The Veteran's right knee instability is manifested by medial lateral instability causing slight impairment.






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for subluxation or instability of the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2012)

2.  The criteria for a rating in excess of 10 percent for left knee arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2012).

3.  The criteria for a rating in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260 (2012).

4.  The criteria for a rating in excess of 10 percent for right knee instability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

For an increased compensation claim, the veteran must be notified that he must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Additionally, the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (Vazquez-Flores I).  The Federal Circuit held that the notice described in 38 U.S.C. § 5103(a) need not be veteran specific, i.e., it need not notify the veteran of alternative diagnostic codes, and that that the statutory scheme does not require 'daily life' evidence for proper claim adjudication.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (Vazquez-Flores II) (vacating and remanding in part Vazquez-Flores I).  The notice must advise the veteran to submit evidence demonstrating the effect that the worsening of his disability has on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010) (Vazquez-Flores III).  The Veteran was notified how to substantiate his increased rating claims in February 2008.

During the June 2011 Board hearing the Judge explained the issues on appeal and asked questions designed to indicate the submission of evidence that the Veteran may have overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The Veteran could also be expected to understand these elements based on a reading of the VCAA letter discussed above.  Neither the Veteran nor his representative has identified any prejudice in the conduct of the Board's June 2011 hearing or contended that the Veteran does not fully understand the issues or the evidence that is required to substantiate his claims.  The Board finds that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Veteran's service treatment records and VA treatment records are in the file.  The Veteran has not indicated that there are any additional outstanding records to be obtained.  The duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).


The Veteran was afforded a VA medical examination in November 2011 to determine the severity of his bilateral knee disabilities.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and provided detailed conclusions.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).


Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran has been assigned a 20 percent evaluation under Diagnostic Code 5257 for subluxation or lateral instability of the left knee and a separate 10 percent evaluation under the same Diagnostic Code for subluxation or lateral instability of the right knee.  The Veteran has also been assigned separate 10 percent evaluations under Diagnostic Codes 5003 and 5260 for arthritis of the left and right knees.  See May 2008 and July 2012 rating decisions.  

Under Diagnostic Code 5257, a 10 percent rating is warranted for slight impairment of the knee with recurrent subluxation or lateral instability.  A 20 percent rating is assigned for moderate impairment of the knee with recurrent subluxation or lateral instability and a 30 percent rating is assigned for severe impairment of the knee with recurrent subluxation or lateral instability.

The words slight, moderate, and marked as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6.  Use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran's bilateral knee arthritis disorders are rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint involved is not compensably disabling under the appropriate diagnostic codes, a rating of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation).

The normal range of motion of the knee for flexion is 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II.  Under Diagnostic Code 5260, a zero percent evaluation is awarded where flexion is limited to 60 degrees.  A 10 percent evaluation is awarded where flexion is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

VA's General Counsel has held that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and a Veteran also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  If a Veteran does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  However, if a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Diagnostic Code 5257) a separate 10 percent rating may be assigned where there is X-ray evidence of arthritis and evidence of painful motion.  See VAOPGCPREC 9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 (1998); 38 C.F.R. § 3.59.

Separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.

In a February 2007 VA treatment record the Veteran reported knee pain, although he stated his medication helped to control pain flare ups.  The Veteran was afforded a VA examination in February 2008.  He reported that he was taking prescription medication for his knee pain, but he still experienced weakness, decreased strength, stiffness, giving way, and lack of endurance.  He could only stand for 10 minutes if he had to.  He reported his pain as a 6/10 in severity.  




On examination of the bilateral knees there was tenderness, but no edema, effusion, weakness, redness, heat, guarding, or subluxation.  Although the Veteran used a cane in his left hand due to his left knee condition and weight, there was no evidence of redness, locking, dislocation.  

On range of motion testing the Veteran had flexion to 80 degrees bilaterally, with pain, and full extension.  After repetitive testing the Veteran's range of motion was limited bilaterally by additional factors such as pain.  X-rays showed degenerative arthritic changes of the bilateral knees.

In a July 2008 VA treatment record the Veteran reported a history of bilateral knee pain without locking, but he reported the sensation of giving way.  He also reported that he had been trying to lose weight, but was limited by his knee problems.  The physician noted recent x-rays showing mild osteoarthritis of both knees.  On range of motion testing he had flexion to 90 degrees bilaterally.  There was no medial or lateral laxity and instability tests were negative.  

In a September 2011 VA treatment record the Veteran was noted to be receiving cortisone shots to his bilateral knees.  See also February 2010 VA treatment record.

At his November 2011 VA examination the Veteran reported using prescription medication to help with his bilateral knee pain.  He reported pain that was worst in the morning and after having to stand for long periods of time.  He also reported receiving steroid injections which helped for about two months at a time.  He also used a cane in his left hand.  

On range of motion testing the Veteran had right and left knee flexion to 65 degrees, with pain throughout, and full extension.  His range of motion findings did not change after three repetitions.  The Veteran had normal strength in both knees, normal anterior and posterior instability, but abnormal medial-lateral instability.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner also reviewed x-rays which showed the Veteran had osteoarthritis in his bilateral knees.   

The Veteran has been diagnosed with mild medial lateral instability of the bilateral knees.  See November 2011 VA examination report.  The Veteran is currently receiving a 10 percent evaluation for his right knee and a 20 percent evaluation for his left knee.  The 10 percent evaluation implies slight instability impairment and the 20 percent evaluation implies moderate instability impairment.  The only evidence of instability of the right knee is from the November 2011 examination report which diagnosed the Veteran with mild impairment.  There is no evidence that his right knee instability is moderate, which could warrant a higher rating.  There is also no evidence of severe recurrent subluxation or lateral instability and a 30 percent rating is not warranted for the left knee.

The Veteran has also been assigned separate 10 percent ratings for arthritis of the bilateral knees.  The Veteran's bilateral knee arthritis also does not involve 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, so a higher rating cannot be granted under 38 C.F.R. § 4.71a, Diagnostic Code 5003 for arthritis.

The Board has also considered the rating criteria for limitation of motion and if the Veteran would be more appropriately rated under these Diagnostic Codes.  Applying the range of motion measurements to the general ratings formula, the above evidence demonstrates the Veteran is not entitled to a separate or higher evaluation due to limitation of motion.  However, he has full extension, and a higher rating could not be obtained under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  He had bilateral knee flexion to 65 degrees, which does not warrant a compensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Accordingly, there is no evidence a higher rating is warranted for limitation of motion.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disabilities in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates the current assigned ratings.  See 38 C.F.R. § 4.7.

In evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  At his February 2008 VA examination after repetitive testing the Veteran's range of motion was limited bilaterally by pain, fatigue, weakness, and lack of endurance.  The November 2011 VA examiner noted the Veteran's bilateral knee disabilities caused less movement than normal and excess fatigability.  

The Board has considered the Veteran's complaints of pain, particularly on flexion.  See, e.g., November 2011 VA examination report.  However, the objective evidence of record indicates that pain does not limit the Veteran's functional range of motion of the knees to less than those levels discussed above and does not serve as a basis for an increased evaluation of either knee due to functional limitation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ('pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.')

The Board has also considered the potential applicability of other rating codes for the Veteran's bilateral knee disabilities.  However, no separate evaluation is warranted under any of the other diagnostic codes related to knee disabilities.  The Veteran does not have ankylosis and Diagnostic Code 5256 is not for application.  Diagnostic Codes 5258 and 5259 pertain to dislocated and removal of semilunar cartilage, which the Veteran has not been noted to have in any treatment record.  Moreover, there is no evidence the Veteran has nonunion or malunion of the tibia or fibula.  Diagnostic Code 5262 is therefore inapplicable.  Furthermore, there is no evidence that the Veteran has genu recurvatum and as such Diagnostic Code 5263 is not applicable.

In addition to the medical evidence, the Board has considered the Veteran's statements in support of his claim.  The Veteran, as a layman, is competent to report matters of which he has personal knowledge, such as pain, stiffness, locking, and limitation of motion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

However, as a layman without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of his bilateral knee disabilities in relation to the applicable rating criteria.  Medical examiners, including the VA compensation examiners, have measured the objective range of motion testing and evaluated x-rays in determining the overall severity of his bilateral knee disabilities.  This determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

The Veteran is not entitled to higher evaluations for his bilateral knee disabilities at any point during the appeal period.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against higher evaluations; thus, this rule does not apply and the claims for increased evaluations must be denied.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this claim for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).


The Veteran's bilateral knee disabilities are appropriately evaluated.  His primary symptoms are instability, limitation of motion, pain, and arthritis.  All of his symptoms are accounted for in the regular schedular rating criteria.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.

As the assigned schedular evaluation for the service-connected bilateral knee disabilities is adequate, referral for an extra-schedular rating is unnecessary.  Thun, supra.  Furthermore, there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular Rating Schedule.  Extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

ORDER

Entitlement to an evaluation in excess of 20 percent for left knee instability is denied.


Entitlement to an evaluation in excess of 10 percent for left knee arthritis is denied. 

Entitlement to an evaluation in excess of 10 percent for right knee arthritis is denied. 

Entitlement to an evaluation in excess of 10 percent for right knee instability is denied.



____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


